EXHIBIT 99.1 Directors and Executive Officers of PWCM Master Fund Ltd. The name, business address, title, present principal occupation or employment and citizenship of the directors of PWCM Master Fund Ltd. (“PWCM Master”) are set forth below.PWCM Master has no executive officers. Name (Title) Present Principal Occupation Citizenship Residence or Business Address David Zirin(Director) Chief Operating Officer United States 227 West Monroe Street Pentwater Capital Management LP Suite 4000 Chicago, IL, 60606 Christopher Bowring(Director) Managing Director Great Britain P.O. Box 61 International Management Services George Town Ltd Grand Cayman KY1-1102 Cayman Islands Geoff Ruddick(Director) Senior Company Manager Canada P.O. Box 61 International Management Services George Town Ltd. Grand Cayman KY1-1102 Cayman Islands Directors and Executive Officers of Pentwater Equity Opportunities Master Fund Ltd. The name, business address, title, present principal occupation or employment and citizenship of the directors of Pentwater Equity Opportunities Master Fund Ltd. (“Pentwater Equity”) are set forth below.Pentwater Equity has no executive officers. Name (Title) Present Principal Occupation Citizenship Residence or Business Address David Zirin(Director) Chief Operating Officer United States 227 West Monroe Street Pentwater Capital Management LP Suite 4000 Chicago, IL, 60606 Christopher Bowring(Director) Managing Director Great Britain P.O. Box 61 International Management Services George Town Ltd. Grand Cayman KY1-1102 Cayman Islands Geoff Ruddick(Director) Senior Company Manager Canada P.O. Box 61 International Management Services George Town Ltd. Grand Cayman KY1-1102 Cayman Islands Directors and Executive Officers of Oceana Master Fund Ltd. The name, business address, title, present principal occupation or employment and citizenship of the directors of Oceana Master Fund Ltd. (“Oceana”), are set forth below.Oceana has no executive officers. Name (Title) Present Principal Occupation Citizenship Residence or Business Address David Zirin(Director) Chief Operating Officer United States 227 West Monroe Street Pentwater Capital Management LP Suite 4000 Chicago, IL, 60606 John Hunter(Director) Managing Director Great Britain Queensgate Bank & Trust Co. Queensgate Bank & Trust Co. Ltd. Ltd,P.O. Box 30464SMB Harbour Place 103 South Church Street George Town Grand Cayman Cayman Islands Karla Jocelyn Smith Director Cayman Islands Queensgate Bank & Trust Co. (Director) Queensgate Bank & Trust Co. Ltd. Ltd,P.O. Box 30464SMB Harbour Place 103 South Church Street George Town Grand Cayman Cayman Islands Directors and Executive Officers of LMA SPC on behalf of MAP 98 Segregated Portfolio The name, business address, title, present principal occupation or employment and citizenship of the directors of LMA SPC on behalf of MAP98 Segregated Portfolio (“MAP”), are set forth below.MAP has no executive officers. Name (Title) Present Principal Occupation Citizenship Residence or Business Address Jon Scott Perkins Vice President, United States Lighthouse Investment Partners, (Director) Lighthouse Investment Partners LLC LLC 3lvd., Suite500 Palm Beach Gardens, FL 33410 Robert Patterson Swan III Vice President, United States Lighthouse Investment Partners, (Director) Lighthouse Investment Partners LLC LLC 3lvd., Suite500 Palm Beach Gardens, FL 33410
